Title: From John Adams to Matthew Robinson-Morris, 2 March 1786
From: Adams, John
To: Robinson-Morris, Matthew


     
      Sir—
      Grosvenor Square March 2d. 1786—
     
     you have obliged me very much by your kind Letter of the Feb 27th. The Americans are indeed Englishmen, and will continue such in Language & sentiments and manners whether they are allowed to be friends or Compelled to be Ennemies of those other Englishmen who inhabit these Islands Great Britain and Ireland. the priviledges of purchasing inheriting exercising Trades, voting for or being chosen into Offices of all kinds, if declared by Act of Parliament would no doubt be considered in a friendly light but give me leave to say would have no material affect, While embarrassments are either studiously or ignorantly thrown in the Way of Commerce— the United states are willing to throw Wide Open every Port in their dominions to British Ships and Merchants and Merchandizes, and I am ready in their behalf to pledge their Faith in a Treaty to this Effect; upon the reciprocal Stipulation of this Nation that her Ports Shall be equally open to our Ships, Merchants and Produce But the United States must repel Monopolies by Monopolies, and answer prohibitions by Prohibitions. I may be uninformed respecting the East Indies But although the E. I. Company have by their Charter and Act of Parliament an exclusive Priviledge of Importing East India Goods into the Port of London only, I dont know that Americans or any other Foreign Nation are Prohibited to Trade with the British Factories and Settlements in Asia.— this nevertheless is not a Point with us. the Ministry might except the Charter of the rights of the East India Company, But the American Commerce is a system and a free Intercourse between the United states and Canada Nova scotia

Newfoundland, and the West India Islands as well as a Markett for their Oyl and Fins and Sperma Cæti Candles and ready Built Ships is so Essential to it, that if One Nation will not another must If England will not Germany Holland France &c—will— this Commerce is even more necessary to your Colonies—than it is to us, and the Present Policy is Sowing the seeds of disquiet and discotnent in the Minds of your Colonies that will alienate them all if persisted in. this Uneasiness has already broke out in Barbados into Violence which Occasioned the Troops to fire upon the People by which a Number were Killed—as the Public Prints inform us, and it will increase from day to Day. the 5th of March 1770 ought to be an eternal Warning to this Nation on that Night the foundation of American Independance was laid I have the Honour to agree perfectly with you in opinion that England might receive more benefit from a liberal Commerce with America, than She would if We had remained under her Government. and I may be permitted to say, that having been from 1774 to this day either in Congress or in her Service Abroad I have been fully acquainted with every Step and Motive of her Conduct towards the Powers of Europe, and it has been her Constant Rule to conceed no Preferences to France or any other Nation, that She might be at Liberty to Settle a Commercial Plan with England upon the Fairest Terms. little did She expect or foresee that England would refuse the favours intended her— I must say the Ministry appear to have no idea of the Principles on which Congress have acted. The consequence must be that the Trade of America must Leave this Country and go to her rivals— the Ministry and the Nation too, seem to Consider the United States as a Rival: and we know very well What in English Lexicography, is the meaning of the Word Rival. it is an Ennemy to be beat down by every means. but it may be depended on that if the United States are treated in this manner, they will make Common cause with the other rivals of British Commerce which at this day are almost as numerous as the Nations of Europe—
     It is the Earnest desire of the United States to live in friendship with this Country, and to have no other Contention, but in reciprocal good offices. it seems to be your opinion that the People of England have the same disposition.— I beg you to explain yourself on this Head, as I must confess I have not met with any symptoms of it excepting in a few a very few Individuals. much fewer than I expected when I first arrived here, to What purpose is the universal Industry to represent the Commerce of the United States as of no

Importance— Where would have been the Stocks—the Exchange and the revinue of this Country without it? there has been a Constant stream of Produce Cash and Bills flowing into this Country Since the Peace from the U S.— Remittances to an immence amount have been made and even a large Sum through France Spain Portugal and Holland, which has contributed in no Small degree to turn the Ballance of Exchange so much in your favour as well as to throw a surplus into the Exchequer, and raise the stocks. and these Remittances might have been nearly doubled—if Common sense had dictated the British Policians to receive from us in Payment such things as we have.
     The Americans are at this day a great People and are not to be triffled with— their Numbers have increased fifty per Cent Since 1774. a People that can Multiply at this rate amidst all the Calamities of such a War of Eight years, will in twenty years more be too respectable to want Friends. they might sell their friendship at this time at a very high Price to others however lightly it may be Esteemed here—
     I have the Misfortune to differ widely from your opinion in the address that the “Independance of America happened a Century too soon” it would be easy to Shew that it happened at the best point of time. there is no imaginable Period past or future, at which it could have been brought into Event to so much Advantage for America but this would lead me too far. the Information you may have received concerning the Confusions Distresses &c of the U.S. are of a piece with those misrepresentations which have constantly misguided this Nation for five and twenty years The Inconveniences now felt are confined to those who have been deceived into an Excess of Trade with this Country, by Expectations which have been disappointed that the Usual Remittances would have been received; and have arrisen from a desire to Live and Trade in friendship with England. The Country in General is in a thriving and flourishing Condition and this Country alone will finally be the sufferer by the Impediments they have thrown in the Way of their own Interest—
     you will perceive Sir that I have written too freely and too largely. in my Situation it may be imprudent. But the subject is of Great Importance and deserves your closest attention. you will Greatly Oblige me by Communicating your Sentiments with equal Frankness
     With Great Esteem I have the Honour to be / yours &c &c—
     